Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2021

The Court of Appeals hereby passes the following order:

A22A0157. ERNEST JAMARRE LEE v. THE STATE.

      Charged with two counts of child molestation and one count of enticing a child
for indecent purposes, Ernest Jamarre Lee was initially granted pre-trial bond. In
September 2020, the trial court granted the State’s motion to revoke Lee’s bond. Lee
thereafter filed a motion to vacate the order revoking his bond. The trial court denied
Lee’s motion to vacate, and he filed this appeal. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below[.]”
An order denying a motion to vacate the revocation of pre-trial bond is not a final
judgment under OCGA § 5-6-34 (a) (1), as the case remains pending in the trial court.
Consequently, Lee was required to comply with the interlocutory appeal procedure
set forth in OCGA § 5-6-34 (b), including obtaining a certificate of immediate review
within ten days of the order and filing an application within ten days of the certificate.
See Mullinax v. State, 271 Ga. 112, 112 (1) (515 SE2d 839) (1999); Howard v. State,
194 Ga. App. 857, 857 (392 SE2d 562) (1990). Lee’s failure to comply with the
required procedure deprives this Court of jurisdiction over this appeal, which is
hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/24/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.